Citation Nr: 9933569	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  94-02 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to February 
1982.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 RO rating decision 
which denied the veteran's application to reopen his a claim 
of service connection for a psychiatric disorder.  (His 
initial claim for service connection for a nervous condition 
was denied by the RO in April 1983, and he did not timely 
appeal that decision.)  In January 1996 the Board found that 
the veteran had submitted new and material evidence to reopen 
the claim for service connection for a psychiatric, and 
remanded the case to the RO for additional development of the 
evidence and for a de novo review of the claim for service 
connection for a psychiatric disorder.  The RO denied service 
connection for a psychiatric condition in June 1999.  The 
case was returned to the Board in September 1999.


FINDINGS OF FACT

1.  One of the veteran's mental conditions is a personality 
disorder, which is not a disability for VA compensation 
purposes.

2.  A chronic acquired psychiatric disorder, including a 
psychosis, was not present in service or within the first 
year after service, and was not caused by any incident of 
service.

CONCLUSION OF LAW

A psychiatric disorder, including a psychosis, was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background


The veteran served on active duty in the Army from June 1979 
to February 1982.  His service medical records show no 
complaints or findings of a psychiatric disorder.  On the 
medical history portion of a December 1981 Chapter 5 
discharge examination, the veteran reported that he had or 
had had nervous trouble.  The examiner reported that the 
veteran was worried about family problems.  Clinical 
evaluation of the psychiatric system was normal.  The veteran 
elected in January 1982 not to undergo a physical examination 
at the time of his separation from service; however, two 
reports of mental status evaluation from January 1982, in 
connection with discharge proceedings, were normal.  The 
veteran was administratively discharged from service in 
February 1982 for the reason of failure to maintain 
acceptable standards for retention.

In April 1982 the veteran was admitted for 4 days to Coney 
Island Hospital following a reported suicide attempt.  He had 
had an incident with his brother who wanted him out of his 
house.  The diagnoses on admission were rule out atypical 
depression and rule out borderline personality disorder.  He 
showed increasing agitation and demanded to be transferred to 
a VA hospital.  He was started on rapid tranquilizers 
(Thorazine).  At discharge he appeared to be preoccupied, 
responding to internal stimuli; his behavior was hostile and 
threatening; his affect was depressed; and his speech showed 
some looseness of association and tangentiality.  The 
discharge diagnosis was schizoaffective disorder.  He was 
transferred to a VA medical center (VAMC) in Montrose, New 
York for further treatment.  

Upon his April 1982 transfer to the Montrose VAMC, he was in 
touch with reality, properly oriented in all spheres, and had 
generally intact cognitive functioning that was slow.  There 
was no evidence of psychosis, thought disorder, or 
hallucinations.  During the admission he was initially 
treated with Thorazine.  Psychotherapy sessions revealed that 
he did not have a schizophrenic process, and that his 
personality problems, depression, anxiety, and other 
psychopathology were related to his situation.  Upon hearing 
of the VAMC's plans to discharge him, the veteran threatened 
to kill himself.  This was seen as a manipulative behavior, 
and in August 1982 he was discharged.  He was diagnosed as 
having a borderline personality disorder.  Thorazine was 
prescribed at discharge and he was to receive outpatient 
treatment.

The day following the veteran's discharge from the VAMC in 
August 1982, he was readmitted after claiming to have 
overdosed on Thorazine, a claim that proved to be false.  On 
examination there was no evidence of psychosis.  According to 
the VA hospital summary, he was not treated with medication 
because of the absence of evidence of mental illness.  He was 
diagnosed with borderline personality disorder and given an 
irregular discharge in October 1982.  During this VAMC 
admission, the veteran filed a claim for service connection 
for a nervous condition.  

On a December 1982 VA psychiatric examination, the veteran 
gave a history of a suicide attempt in service, resulting in 
hospitalization for a week; another suicide attempt after 
discharge from service, resulting in an admission to Coney 
Island Hospital; and subsequent VA psychiatric treatment.  
The examiner performed a mental status evaluation and, after 
review of the case file in February 1983, made a diagnosis of 
a borderline personality disorder.

The veteran was admitted to the Montrose VAMC for psychiatric 
treatment from November 1983 to January 1984, for complaints 
of depression, hearing voices and suicidal thoughts.  He 
reported that his illness began in 1982 when he was 
discharged from service because of his emotional problems.  
Diagnoses were schizophrenia, paranoid type, and borderline 
and antisocial personality disorders.  

The day following the veteran's discharge from the VAMC in 
January 1984, he was readmitted to the VAMC claiming he was 
depressed, hearing voices, and suicidal.  He said his parents 
would not accept him and he had no place to live.  He gave a 
history of being diagnosed as having paranoid schizophrenia 
since 1982 and was taking major neuroleptics.  The summary 
also indicates that he got into several fights in service.  
He was discharged in February 1984 with diagnoses of 
dysthymic disorder, borderline personality disorder, and 
antisocial personality disorder.  

The veteran was seen at a VA medical facility in January 1985 
complaining of problems with sleep and requesting that he 
talk with a physician.  He reported that he had suicidal 
thoughts, but had not thought out a plan.  The diagnosis 
given was rule out paranoid personality disorder.  He was 
then hospitalized at a VAMC from January to March 1985.  Upon 
admission he complained of hallucinations and hearing voices.  
He gave a history of schizophrenia since 1979.  He showed 
loose associations and his judgment was impaired.  Medication 
was prescribed and he was diagnosed as having a chronic 
paranoid schizophrenic disorder with acute exacerbation. 

In September-October 1988 the veteran was admitted to a 
private hospital for approximately one month.  He was 
described as being angry, with paranoid ideation, and the 
instigator of trouble with other patients.  He was diagnosed 
as having a paranoid delusional disorder.

On file are VA medical records reflecting outpatient 
psychiatric treatment from 1988 to December 1990.  According 
to a November 1988 VA progress note, the veteran reported 
becoming ill sometime in 1982 when he felt depressed, but was 
unsure of what went wrong.  The 1988-1991 outpatient records 
show a diagnosis of schizophrenia.

A September 1991 VAMC summary includes a diagnosis of 
schizophrenia.

Records from the Social Security Administration (SSA) show 
that the veteran was awarded disability benefits in April 
1992 based on a primary diagnosis of severe schizophrenia, 
and secondary diagnoses of depression, paranoia, and 
hallucinations.  Medical records considered by the SSA 
include VA outpatient treatment records dated since 1988, and 
these note a diagnosis of schizophrenia.  The SSA also 
considered private medical records from the early 1990s 
showing a diagnosis of schizophrenia.

The private medical records considered by the SSA include a 
January 1992 psychiatric evaluation.  The examiner noted that 
it was not quite clear when the veteran first had psychotic 
symptoms (no historical records was supplied), and that the 
veteran related that sometime after service, maybe back to 
1982 and maybe not until 1988, he began hearing voices and 
experiencing depression.  The diagnosis was probable 
schizophrenia, not in complete remission.

At a July 1993 hearing at the RO, the veteran testified that 
he first realized that something was wrong with him during 
the second year of service.  He said that he was involved in 
a number of fights and received numerous disciplinary 
actions.  He said that he was currently attending classes and 
was not taking any medication.  He also said that he was 
receiving Social Security disability benefits for 
schizophrenia.  The veteran's representative argued that at 
the time the veteran was initially diagnosed with a 
borderline personality disorder, he actually had a schizoid 
condition.

A VA social worker's note in June 1996 shows the veteran was 
homeless and was assisted in efforts to obtain housing.

On a May 1999 VA psychiatric examination, the veteran 
reported that he had not been in any psychiatric treatment 
for the past 8 years.  He said he had not worked in about 8 
years, but had attended school and gotten a degree.  He 
reported he did occasional jobs, including drafting and 
computer work.  He reported hearing voices since leaving 
service in 1982, and he described other symptoms.  After 
mental status examination, the current diagnosis was paranoid 
schizophrenia.  [Following the examination, the RO returned 
the report to the examiner for a review of the file and for 
an opinion.]  In a June 1999 addendum to the examination 
report, the VA examiner noted that the veteran now related 
that he had auditory hallucinations within the first year 
after service.  The examiner noted, however, that auditory 
hallucinations were not present during hospitalizations 
during the first year after service, and the veteran had then 
been diagnosed as having a personality disorder.  The 
examiner stated that, based on the evidence presented from 
the 1982 discharge summaries, it would be hard to say that 
the veteran was psychotic at that time.  The examiner noted 
that the veteran now maintained that he became psychotic 
(i.e., hearing voices) around the time of his service 
discharge, but this was not consistent with the examinations 
at the time.

II  Analysis

The veteran's claim for service connection for a psychiatric 
disorder is well grounded, meaning plausible.  The evidence 
has been properly developed by the RO, and there is no 
further duty to assist the veteran with his claim.  38 
U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service, in the line of duty and not due to the 
person's own willful misconduct.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.

Service incurrence for a psychosis will be presumed if it is 
manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

A personality disorder is not a disability for VA 
compensation purposes and may not be service connected.  38 
C.F.R. §§ 3.303(c), 4.9, 4.127.

The veteran served on active duty from June 1979 to February 
1982.  His service medical records, including reports of 
mental status examinations before his service discharge, do 
not show any psychiatric pathology.  There is no medical 
evidence of a psychiatric disorder during the time of active 
duty.  The veteran contends that a psychosis became manifest 
to a compensable degree within the year after service, and 
such should be legally presumed to have been incurred during 
service.  

There is extensive evidence concerning the veteran's 
psychiatric state in the first year after his service 
discharge.  He was admitted to Coney Island Hospital for 
several days in April 1982, about two months after service 
separation, after an apparent suicide attempt.  When admitted 
to this facility, diagnoses included rule out atypical 
depression and rule out borderline personality disorder; at 
discharge the diagnosis was a schizoaffective disorder (a 
psychosis).  The veteran was then transferred to a VAMC where 
he received inpatient psychiatric care almost continuously 
from April 1982 to October 1982.  During this extended stay 
at the VAMC in 1982, clinicians concluded that he did not 
have a psychosis, and that the diagnosis was a personality 
disorder.  Also a VA psychiatrist examined the veteran in 
December 1982, reviewed his claims file, and in February 1983 
diagnosed a borderline personality disorder. 

Thereafter, the first diagnosis of schizophrenia was at the 
VAMC during a November 1983 to January 1984 admission.  It 
was during this admission that veteran first described 
auditory hallucinations.  Numerous later medical records, 
including a 1999 VA examination, show a diagnosis of 
schizophrenia.

The diagnoses of personality disorder (and a finding of no 
psychosis) during the lengthy admission at the VAMC in 1982, 
after an extended opportunity to view the veteran's symptoms 
and behavior, is considered much more probative than the 
diagnosis of a psychosis reported during the earlier short 
stay at Coney Island Hospital in 1982.  In 1999 a VA examiner 
reviewed the historical medical records and essentially 
concluded that the evidence showed no psychosis within the 
year after service.  The weight of the evidence is that the 
correct diagnosis during the first year after service is a 
personality disorder, and there was no superimposed psychosis 
at that time.  

In sum, the evidence demonstrates no chronic acquired 
psychiatric disorder during the veteran's active duty.  One 
of his mental problems is a personality disorder, but legal 
authority precludes service connection for such condition.  
Within the year after service, he had a personality disorder, 
but he did not then have a chronic psychosis (let alone to a 
compensable degree), and there is no basis to find service 
incurrence for a psychosis on a presumptive basis.  A chronic 
acquired psychiatric disorder, a psychosis, first appeared 
more than a year after service, and there is no medical 
evidence to link it to active duty.  The Board concludes that 
a psychiatric disorder was neither incurred in nor aggravated 
by service.

The preponderance of the evidence is against the claim for 
service connection for a psychiatric disorder.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

